Citation Nr: 1230848	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Columbia, South Carolina.

Despite any determination reached by the RO to reopen the Veteran's claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  With regard to the Veteran's application to reopen his claim of entitlement to service connection for PTSD, as will be discussed below, the Board has determined that new and material evidence has been received, and, therefore, the claim is reopened.

The Veteran's claim for service connection for PTSD is reopened, and the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In January 2003, an unappealed RO decision denied the Veteran's claim for service connection for PTSD.

2.  Evidence received since the January 2003 RO decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

CONCLUSIONS OF LAW

1.  The unappealed January 2003 RO decision that denied the Veteran's claim for service connection for PTSD is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim for service connection for PTSD has been received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for PTSD is reopened and remanded, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted, and the claim is reopened.

By way of background, a January 2003 RO decision denied the Veteran's claim for service connection for PTSD on the basis that that there was no current diagnosis of PTSD.  The Veteran did not file an appeal, and the January 2003 decision became final.  

Since the final January 2003 RO decision, the Veteran filed a July 2005 request to reopen his claim, which was denied by way of a January 2006 rating decision on the basis of a lack of a verified stressor (but acknowledging a current diagnosis).  See also Deferred Rating Decision, July 2005.  Within one year of the January 2006 rating decision, the Veteran filed a November 2006 stressor statement, in which he alleged a new in-service stressor involving having witnessed two groups of Vietnamese exchange gun fire and men falling out only 200 to 300 yards from him, and that he hid in railroad tracks.  As noted above, when determining whether a claim should be reopened, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Therefore, in considering whether to reopen the Veteran's claim herein, the Board will presume the credibility of the Veteran's newly alleged stressor in his November 2006 statement.  Because the Veteran submitted new, presumed credible evidence of a PTSD stressor within one year of the January 2006 RO denial, the Board finds that the Veteran's October and November 2006 statements relate to the January 2006 RO decision, and that it is the January 2006 RO decision that is on appeal herein.  See 38 C.F.R. § 3.156(b) (2011).  Likewise, the Board notes that the prior January 2003 RO decision was the last final decision.

With regard to whether new and material evidence has been received sufficient to reopen the Veteran's claim, as noted above, the last final January 2003 RO decision denied the Veteran's claim on the basis of a lack of a current diagnosis of PTSD.  Since the last final denial in January 2003, VA treatment records associated with the claims file reflect diagnosed PTSD.  See, e.g., December 2008.  

Because new evidence received since the final January 2003 RO decision includes evidence of diagnosed PTSD, the Board finds that new and material evidence has been received.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (overruling Colvin) (noting that it is not required for new evidence to warrant a change in the outcome of a claim in order to constitute material evidence, but rather, materiality relates to the importance of review of a complete record).  Therefore, the Veteran's claim is reopened.

At this point, however, the Board will not adjudicate the reopened claim, as further development is necessary as explained below.


ORDER

As new and material evidence has been received regarding the Veteran's claim of service connection for PTSD, the Veteran's claim is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran claims entitlement to service connection for PTSD.  After a thorough review of the claims file, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

As an initial matter, the Board notes that recent VA treatment records reflect diagnosed PTSD.  See, e.g., December 2008.

With regard to the Veteran's alleged stressors, the Board notes at the outset that the Veteran's DA Form 20 reflects that he served in Vietnam with Company B of the 43d Signal Battalion from March 1967 to February 1968, including as a lineman (36C20).  See DA Form 20.  The Veteran first reported that sometime between August 1967 and September 1967 (or November, see DRO hearing transcript) he had been sent to repair a phone line at a compound between Cha Rang Valley and Phu Cat that unbeknownst to him had been attacked the night before and that upon arrival he was surrounded by Vietnamese with guns drawn (but ultimately was permitted to work on the line and then leave).  See Stressor Statements, August 2002 and November 2006; VA Treatment Record, July 2005; DRO Hearing Transcript at 2-3.  

The second reported stressor occurred around August 1967 and involved a rifle that was accidentally dropped and discharged, and the Veteran reported that the bullet went right by his head when lying in his cot and through the ceiling of his tent.  See DRO Hearing Transcript at 4-5; VA Treatment Record, July 2005.  The Veteran reported that there was an investigation of the incident and that he was interviewed.  

The third reported stressor occurred around September 1967 between Cha Rang Valley and Phu Cat when he was repairing wire and discovered two Vietnamese groups firing at each other and men falling out about 200 to 300 yards away from him.  See Stressor Statement, November 2006; VA Treatment Record, July 2005.

The fourth reported stressor involved when there was apparently an attack on his company and what was believed to be a mortar that went two feet into the ground right beside his sergeant's cot but did not go off, and a bomb squad or the like had to be called in to investigate, which discovered that it was the top of a flag pole that had been shot down.  See DRO Hearing Transcript at 6.

A fifth reported stressor involved one night when the Veteran was on guard duty on top of a mountain and he reported that the guards from the company next door were intoxicated and were shooting "everywhere" (apparently not at the enemy).  See DRO Hearing Transcript at 7. 

The Board notes that verification has not been attempted with regard to any of the above reported stressors.  See Formal Finding, January 2007.  As shown above, however, the first reported stressor apparently involves an attack on a U.S. installation in Vietnam, including approximate dates and locations capable of attempted verification.  The Board adds that with regard to this first stressor, the February 2007 decision apparently mistakenly notes the date of the reported incident as the Veteran's dates of service in Vietnam.  The second reported stressor allegedly resulted in an investigation and the Veteran being interviewed, and the Veteran again provided approximate dates (the location being his base or compound), which should likewise be capable of attempted verification; a copy of the investigation report should be requested as well.  With regard to the fourth reported stressor involving a suspected enemy attack on his company's compound, while the Veteran did not provide any particular dates, the Board notes that whether the Veteran's company's compound came under attack during his 11 to 12 month tour in Vietnam should be capable of verification.  Therefore, in light of the above, the Board finds that a remand is necessary so that the RO may attempt verification of these three reported stressors.  See 38 C.F.R. § 3.159(c)(2011).

The Board also notes that the Veteran has not been provided with a VA examination relating to his claim.  In that regard, as noted above, there is medical evidence of currently diagnosed PTSD.  Also, the Board notes that 38 C.F.R. § 3.304(f)(3) was recently amended, effective July 13, 2010, eliminating the requirement for corroborating that a claimed in-service PTSD stressor occurred if the claimed stressor is related to a veteran's "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).  For purposes of amended 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In light of the VA treatment records reflecting a current diagnosis of PTSD, the newly amended provisions of 38 C.F.R. § 3.304(f)(3), and the fact that the Veteran has alleged several stressors involving fear of hostile military activity in Vietnam, the Board finds that the Veteran should be provided with a VA examination relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any recent VA treatment records dated since November 2009 and associate them with the claims file (electronically or the paper file).

2.  Attempt verification of the following stressors described in this remand:

a) Whether between August 1967 and September 1967, or in November 1967, a U.S. communications installation or other installation between Cha Rang Valley and Phu Cat was attacked by the enemy and visited by the Veteran the next day in order to repair lines leading to an encounter with the enemy.

b) Whether around August 1967, at the Veteran's camp, a rifle was accidentally dropped and discharged and a bullet nearly missed the Veteran's head and went through the ceiling of his tent.  Also please request copies of any Military Police investigation report.

c) Whether sometime during the Veteran's tour in Vietnam between March 1967 and February 1968, there was attack on his company's compound that resulted in a flag pole being shot down and landing nearby a sergeant (Company B, 43d Signal Battalion).  

3.  After the above development has been completed, schedule the Veteran for a mental health examination to determine the nature and severity of any PTSD, and to determine whether it is at least as likely as not that any PTSD identified on examination is related to service.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should specifically indicate that it has been reviewed.  All necessary tests and studies should be conducted.  The examiner must provide a complete rationale for all findings.  

If the examiner concludes that any acquired psychiatric disorder diagnosed on examination is not related to service, the examiner should explain, in detail, the reasoning behind this determination.

With regard to claimed stressors related to a veteran's "fear of hostile military or terrorist activity," please note (a) whether the claimed stressor is adequate to support a diagnosis of PTSD, and (b) whether the veteran's symptoms are related to the claimed stressor.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


